24 A.3d 113 (2011)
420 Md. 509
Shawn Dewayne DAVIS, Sr.
v.
STATE of Maryland.
No. 49, September Term, 2011.
Court of Appeals of Maryland.
July 12, 2011.
Brian M. Saccenti, Assistant Public Defender (Paul B. DeWolfe, Public Defender, Baltimore, MD), for Petitioner.
Jeremy M. McCoy, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), for Respondent.
Submitted before: BELL, C.J. HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS, and BARBERA, JJ.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 12th day of July, 2011
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court for further consideration in light of Jones v. State, 420 Md. 437, 23 A.3d 880 (2011). Costs in this Court to be paid by the Respondent and costs in the Court of Special Appeals to abide the result.